DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 16, 2022. Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on August 16, 2022 have been fully considered. 
Applicant argues in its Argument that motivations of combination of based on Examiner’s conclusory statements instead of rational basis for combination, e.g. Hyslop. Li, and Merkel. No arguments and objections have been raised in term of rejections on specific claim limitations. 
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Hyslop clearly states that shortcomings that the disclosure tries to improve upon, which is to “support connectivity for aircraft traveling above an elevation of the coverage area” among others ([0002]-[0004]). Hyslop is in the same area and tries to improve similar challenges in the field.
Moffatt teaches in Figs. 1-2, wider control beam and narrow data beam in ground base stations in communication with aircraft. The beamforming is a well-known practice to form narrow and wider beams. Instead of relying on Examiner’s statement only, Examiner proactively provides Li reference to illustrate such.
Similarly, using distributed remote radio heads is also a well-known practice in wireless communication field. Again, instead of relying on Examiner’s statement only, Examiner proactively provides references in Merkel and Wang to illustrate such.
All of these references are in the same field, try to improve wireless communication quality and reliability. Therefore, it is consistent with the spirit and regulations of MPEP, and in compliance of Supreme court’s decision in KSR int’l Co. v. Teleflex, Inc.
Conclusion: Examiner has shown the rejections set forth in the Office Action of May 16, 2022 are proper. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120200458 A1 (Hereinafter Jalali), in view of 20140274075 A1 (Hereinafter Hyslop) and in further view of US 20130286960 A1 (Hereinafter Li), US 20160099769 A1 (Hereinafter Moffatt), US 20170324454 A1 (Hereinafter Merkel) and US 20150358791 A1 (Wang).
Regarding Claim 1, Jalali teaches:
A network for providing air-to-ground (ATG) wireless communication in various cells, comprising: a first ATG base station having a first antenna array defining a plurality of first sectors having respective widths defined in azimuth; and a second ATG base station having a second antenna array defining a plurality of second sectors having respective widths defined in azimuth, wherein the first ATG base station and the second ATG base station are disposed offset from each other along a first direction, wherein each of the first and second ATG base stations includes a beamforming control module configured to communicate with the first and second antenna arrays, respectively, via a first RF chain to perform beamforming defining traffic channel beams having a first width, and a second RF chain to perform beamforming defining control channel beams having a second width, the second width being greater than the first width, wherein each of the first ATG base station and the second ATG base station comprises a remote radio head operably coupled to the beamforming control module and the first and second antenna arrays, and wherein the remote radio head receives location information to enable the remote radio head to employ the second RF chain to provide the traffic channel beams to an aircraft while tracking the aircraft (Jalali: Fig. 1 multiple ground stations to communication with an aircraft; Jalali: [0056], an aircraft sends its position info to the ATG station periodically and the ground beam may be adjusted using these info to communicate with the aircraft)
Jalali does not teach explicitly on an antenna array defining a plurality of wedge shaped sectors having respective widths defined in azimuth. However, Hyslop teaches (Hyslop: Figs. 1, 4, a base station 400; an antenna array has a plurality of wedge shaped sectors; [0018]-[0020], system consists of multiple BSs).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jalali with an antenna array defining a plurality of wedge shaped sectors having respective widths defined in azimuth as further taught by Hyslop. The advantage of doing so is to provide a horizon or azimuth direction antenna configuration to improve the connectivity for aircraft (Hyslop: [0002]-[0004]).
Hyslop does not teach explicitly on a beamforming control module and a beamforming process. However, Li teaches: 
a beamforming control module configured to communicate with the antenna array via a first RF chain to perform beamforming defining traffic channel beams having a first width, and a second RF chain to perform beamforming defining control channel beams having a second width, the second width being greater than the first width (Li: Figs. 5-8, RF array consists of multiple sub-arrays for MU-MIMO operation through antenna array for both TX and RX; MIMO beams may be wide beam or narrow beam as in Fig. 6; Fig. 8, TX beams can be time sequenced or concurrent [0138]-[0147], and RX can receive multiple TX beams simultaneously [0113]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jalali with a beamforming control module and a beamforming process as further taught by Li. The advantage of doing so is to provide a mechanism for control channel beam management to enhance millimeter waver communication  (Li: [0002]-[0003]).
Hyslop as modified by Moffatt does not teach explicitly on the traffic channel beams having a first width and the control channel beams having a second width. However, Moffatt teaches (Moffatt: Figs. 1-2 and [0036]-[0052], a narrow data beam 220 and a wider control beam 230).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hyslop as modified by Moffatt with the traffic channel beams having a first width and the control channel beams having a second width as taught by Moffatt. The advantage of doing so is to provide a mechanism to provide internet services to the passengers without the use of satellites with improved bandwidth, cost of capacity and round-trip delay (Moffatt: [0003]-[0008]).
Hyslop does not teach explicitly on a remote radio head disposed between the antenna array and the beamforming control module, wherein the remote radio head receives location information to enable the remote radio head to employ the first RF chain to provide the traffic channel beams to an aircraft while tracking the aircraft. However, Merkel teaches:
and a remote radio head disposed between the antenna array and the beamforming control module (Merkel: Figs. 1, 3-4 and [0032]-[0043], an eNodeB with multiple remote radio heads, where each RRH, 2-1 to 2-M has beamforming controller 12-1 to 12-M to steer respected antenna array 13-1 to 13-M, which RH physical configuration can be seen on Wang: Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hyslop with a remote radio head disposed between the antenna array and the beamforming control module as further taught by Merkel. The advantage of doing so is to provide a mechanism to implement wireless networks that include remote radio heads for providing data transmission capacity using improved spatial multiplexing (Merkel: [0003]-[0008]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hyslop as modified with the remote radio head is provided proximate to the antenna array at a top portion of a tower or mast associated with the base station as further taught by Wang. The advantage of doing so is to provide a mechanism to implement an RRH that has a low cost, small form factor and consumer less power (Wang: [0003]-[0006]).
Regarding Claims 2 and 12, Hyslop as modified teaches all elements of Claims 1 and 11 respectively. Hyslop as modified further teaches:
The base station of claim 1, wherein the beamforming control module is configured to generate the traffic channel beams and the control channel beams simultaneously via the first and second RF chains, respectively (Moffatt: Figs. 1-2 and [0036]-[0052], a narrow data beam 220 and a wider control beam 230, which are transmitted simultaneously).
Regarding Claims 3 and 13, Hyslop as modified teaches all elements of Claims 1 and 11 respectively. Hyslop as modified further teaches:
The base station of claim 1, wherein the second width is substantially equal to a width of each sector (Moffatt: Figs. 1-2 and [0036]-[0052], the wide beam 230 may cover within a range of 20 to 70 degrees or be formed with more or less degrees of coverage, which implies that beam width is application dependent and in a case of n sectors the sector width is 360/n).
Regarding Claims 4 and 14, Hyslop as modified teaches all elements of Claims 1/3 and 11/13 respectively. Hyslop as modified further teaches:
The base station of claim 3, wherein the first width is about 2 degrees to about 5 degrees in azimuth (Moffatt: Figs. 1-2 and [0047-]-[0049], the data beam 220 may cover a range of 5 to 15 degrees and may be formed with more or less degrees of coverage depending on intended applications).
Regarding Claims 5 and 15, Hyslop as modified teaches all elements of Claims 1 and 11 respectively. Hyslop as modified further teaches:
The base station of claim 1, wherein the second width is about two to ten times larger than the first width (Moffatt: Figs. 1-2 and [0047-]-[0049], “the wide beam 230 may cover within a range of 20 to 70 degrees and the narrow beam 220 may cover within a range of 5 to 15 degrees”).
Regarding Claims 6 and 16, Hyslop as modified teaches all elements of Claims 1 and 11 respectively. Hyslop as modified further teaches:
The base station of claim 1, wherein each sector is about 30 degrees to about 60 degrees wide in azimuth (Jalali: Figs. 5-6 and [0039]-[0044], antenna array 500 covers 120 degree azimuth with each panel 510 and 530 covers 60 degree azimuth).
Regarding Claims 7 and 17, Hyslop as modified teaches all elements of Claims 1 and 11 respectively. Hyslop as modified further teaches:
The base station of claim 1, wherein all ATG communication sectors of the base station employ separate transmit and receive channels (Jalali: Figs. 5-6 and [0039]-[0044], an antenna array has multiple panels with antenna element 522-1...N, 542-1....N etc. the beam size may be single antenna element or any proper composition of a number of antenna elements, where each array element includes transmitter and receiver module).
Regarding Claims 8 and 18, Hyslop as modified teaches all elements of Claims 1/7 and 11/17 respectively. Hyslop as modified further teaches:
The base station of claim 7, wherein the separate transmitting and receive channels of the base station are different than transmit and receive channels of each adjacent base station of the network (Hyslop: [0024], a base station and coverage area 102/104 may use a first channel and adjacent base station and coverage area 106/108 may use a second channel).
Regarding Claims 9 and 19, Hyslop as modified teaches all elements of Claims 1 and 11 respectively. Hyslop as modified further teaches:
The base station of claim 1, wherein the antenna array is fed by both the first and second RF chains to enable the antenna array to have one physical structure but functionally act as two different antennas (Li: Figs. 5-8, RF chain supports concurrent TX beams (i.e. different antennas in a single physical mean) and enables simultaneously receiving multiple transmitted beams).
Regarding Claims 10 and 20, Hyslop as modified teaches all elements of Claims 1 and 11 respectively. Hyslop as modified further teaches:
The base station of claim 1, wherein the remote radio head is provided proximate to the antenna array at a top portion of a tower or mast associated with the base station (Wang: Fig. 1, RRH is amount on a top portion of a tower associated with the base station).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649